Citation Nr: 1226609	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  08-29 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a total abdominal hysterectomy.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  This case was remanded by the Board in December 2010 for additional development.


FINDING OF FACT

The preponderance of the competent evidence of record shows that the Veteran's currently diagnosed residuals of a total abdominal hysterectomy are not related to service.


CONCLUSION OF LAW

Residuals of a total abdominal hysterectomy were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in August 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  In her September 2008 appeal to the Board, the Veteran stated that she had received treatment from a private physician from 1999 to the present, including for conditions relevant to the claim on appeal.  In December 2010, the Board remanded the claim on appeal, in part so that an attempt could be made to obtain, with the necessary authorization, records from private physician, including the private physician listed by the Veteran in her September 2008 appeal to the Board.  In accordance with that remand instruction, a letter was sent to the Veteran in December 2010, requesting that she complete and return an Authorization and Consent form, so that VA could request the private medical records.  The Veteran did not respond to this letter or return the form, and VA did not make an attempt to obtain the records from the private physicians.  Thus, the Board is satisfied that there was substantial compliance with its December 2010 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  The duty to assist is not a one-way street.  If a veteran wishes help in developing her claim, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  The determination as to whether the requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

The Veteran's service medical records are negative for a diagnosis of any gynecological disorder.  The service medical records include multiple complaints of groin and left lower quadrant pain, but the evidence of record shows that those were diagnosed as muscle and gastrointestinal disorders.  On a July 1994 separation report of medical history, the Veteran reported that she had experienced a change in her menstrual pattern.  On physical examination, the Veteran had mild lower middle quadrant tenderness, which was felt to be questionable bowel gas.  Pelvic examination was normal.

After separation from service, no abnormalities were found on examination in October 1995 and November 1996.  A December 1997 private medical report noted the presence of fibroids, which were confirmed by a vaginal ultrasound conducted two days later.  The medical evidence of record shows that uterine fibroids were consistently diagnosed from December 1997 to June 2002.  In June 2002, the Veteran underwent a total abdominal hysterectomy due to the uterine fibroids.

A December 2010 VA gynecological examination report stated that the Veteran's claims file had been reviewed.  The Veteran reported that she first experienced related complaints in 1989, manifested as a heavy menstrual cycle, abdominal pain, and clots.  She reported that the symptoms increased over time, and were significantly worse by 1992.  The Veteran reported that she had a questionably abnormal Pap smear in 1995, with a normal Pap smear in 1996.  After physical examination, the diagnosis was hysterectomy for fibroids which were causing anemia.  The report included an extensive review of the medical evidence of record, including all pertinent in-service and post-service complaints, findings, and test results.  Following a review of the records, the examiner opined that there was nothing in the Veteran's service medical records that would show that the Veteran's uterine fibroids were related to service.  Specifically, the examiner was unable to find even one measurement of anemia in the service medical records.  On that basis, the examiner concluded that the Veteran's abdominal hysterectomy was not related to issues which started during her period of service.

The Board finds that the preponderance of the competent evidence of record shows that the Veteran's currently diagnosed residuals of a total abdominal hysterectomy are not related to service.  The Veteran's service medical records are negative for any diagnosis of a gynecological disorder.  The medical evidence of record shows that the Veteran's total abdominal hysterectomy was performed due to uterine fibroids, but the competent medical evidence of record is against a finding that uterine fibroids were diagnosed prior to December 1997, approximately two and a half years after separation from service.  In addition, there is no medical evidence of record which relates the Veteran's uterine fibroids to service.  The only etiological opinion of record is the December 2010 VA gynecological medical examination report, which stated that there was no evidence that the Veteran's uterine fibroids were related to the Veteran's active service.  That opinion was arrived at following consideration of the Veteran's reported medical history, a physical examination, and a thorough review of the claims file.  The examiner particularly cited the Veteran's in-service diagnostic test results, which did not show anemia, as the primary rationale for the opinion.  Due to the thoroughness of that report and the detailed rationale given for the opinion, the Board assigns high probative weight to the December 2010 report.

The Veteran claims that her gynecological symptoms began during service, specifically in 1989, with a progressive worsening throughout the remainder of her period of service.  The Veteran's statements are competent to demonstrate that she experienced this symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  The Board also finds the Veteran's statements to be credible, as they are consistent with in-service reports of abdominal pain and menstrual changes.  However, the Veteran's statements are not competent to demonstrate that these in-service symptoms were related to her post-service diagnosis of uterine fibroids.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As she is not a physician, the Veteran is not competent to make a determination that her in-service symptoms were related to her post-service diagnosis of uterine fibroids.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Accordingly, there is no competent evidence of record which relates the Veteran's in-service symptoms to her post-service diagnosis of uterine fibroids.

Therefore, the Board finds that the preponderance of the competent evidence of record shows that the Veteran's residuals of a total abdominal hysterectomy are not related to service.  Therefore, the preponderance of the evidence is against the claim and, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Service connection for residuals of a total abdominal hysterectomy is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


